           Case 2:19-cv-01697-RSM Document 162 Filed 09/16/21 Page 1 of 2




 1                                                   HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6
     COSMOS GRANITE (WEST), LLC, a                  NO. 2:19-cv-01697-RSM
 7   Washington limited liability company,
                                          ORDER GRANTING STIPULATED
 8                             Plaintiff, MOTION TO SEAL DOCUMENT IN
     v.                                   SUPPORT OF DEFENDANT’S
                                          MOTION FOR SUMMARY
 9
     MINAGREX CORPORATION, d/b/a MGX JUDGMENT
10   Stone,
                                          [Clerk’s Action Required]
11                          Defendant.

12
            THIS MATTER, having come before the Court on Defendant’s Stipulated Motion to
13
     Seal Document in Support of its Motion for Summary Judgment [Dkt. 131], and the Court
14
     having reviewed all documents submitted in support of and in opposition to said motion, and
15
     reviewed the records and files herein, the Court finds that the motion should be granted.
16
     Now, therefore,
17
            IT IS HEREBY ORDERED that Defendant’s Motion to Seal Document in Support of
18
     its Motion for Summary Judgment is GRANTED.
19
            DATED this 16th day of September, 2021
20

21

22                                              A
                                                RICARDO S. MARTINEZ
23                                              CHIEF UNITED STATES DISTRICT JUDGE


     ORDER GRANTING DEFENDANT’S MOTION TO SEAL
     MINAGREX’S DOCUMENT ISO MOTION FOR SUMMARY
     JUDGMENT- 1

     Case No. 2:19-cv-01697-RSM
           Case 2:19-cv-01697-RSM Document 162 Filed 09/16/21 Page 2 of 2




 1

 2   Dated: August 18, 2021                    By: /s/ Betsy A. Gillaspy_________
                                           Betsy A. Gillaspy, WSBA#21340
 3                                         bgillaspy@gillaspyrhode.com
                                           Chelsey Thorne, WSBA #49740
 4                                         cthorne@gillaspyrhode.com
                                           GILLASPY & RHODE, PLLC
 5                                         821 Kirkland Avenue, Suite 200
                                           Kirkland, WA 98033
 6                                         Phone: (425) 646-2956

 7                                         Mark L. Hill (Pro Hac Vice)
                                           Texas State Bar # 24034868
 8                                         mark.hill@solidcounsel.com
                                           Walker Steven Young (Pro Hac Vice)
 9                                         Texas State Bar # 24102676
                                           walker.young@solidcounsel.com
10                                         SCHEEF & STONE, LLP
                                           2600 Network Boulevard, Suite 400
11                                         Frisco, TX 75034
                                           Phone: (214) 472-2126
12
                                           Attorneys for Minagrex Corporation d/b/a
13                                         MGX Stone

14

15

16

17

18

19

20

21

22

23

     ORDER GRANTING DEFENDANT’S MOTION TO SEAL
     MINAGREX’S DOCUMENT ISO MOTION FOR SUMMARY
     JUDGMENT- 2

     Case No. 2:19-cv-01697-RSM
